Citation Nr: 1527680	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the North Little Rock Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  At this hearing, the Veteran requested that the record remain open for 60 days for the submission of additional evidence.  Such evidence was received at the Board in May 2014.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he is entitled to service connection for PTSD.  The Veteran's service personnel records do not show any awards or decorations denoting he engaged in combat.  He was stationed in Vietnam from October 5, 1969, through November 9, 1970.  His military occupational specialty was light vehicle driver. 

In his March 2011 report of stressors, April 2014 hearing testimony and in connection with private treatment in 2013, the Veteran stated that he: passed dead bodies while driving in a convoy from Da Nang to Phu Bai on October 12, 1969; and came under several rocket attacks, including on April 8, 1970 when the barracks next to his in Da Nang were destroyed.  He stated that these incidents caused him to fear for his life.  

The various stressors reported by the Veteran appear to pertain to general fear of hostile military or terrorist activity.  Such fear is certainly consistent with the Veteran's service in the Republic of Vietnam and the Board finds the Veteran's claimed stressors to be consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f)(3) (2014).  Moreover, in July 2011, the Defense Personnel Records Information Retrieval System (DPRIS) confirmed a rocket attack in Da Nang Air Base on April 8, 1970, that killed several, wounded several others and destroyed barracks.

In August 2011, the Veteran was afforded a VA examination; the examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  Thereafter, in 2013, the Veteran saw a private licensed professional counselor (LPC), who diagnosed the Veteran with PTSD.  However, the LPC did not state how the Veteran met the criteria for a diagnosis of PTSD pursuant to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Under 38 C.F.R. § 3.304(f)(3) (2014), a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  Id.  Based on the foregoing, the Board finds that a new examination is warranted.  Further, while on Remand, efforts should be made to secure the Veteran's outstanding psychiatric treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

If such efforts yield negative results, a notation to that effect should be inserted into the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, afford the Veteran a new VA psychiatric examination by a psychiatrist or psychologist to determine the presence and etiology of a diagnosis of PTSD.  The claims file, to include a copy of this REMAND, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder and examination of the Veteran, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has met each of the criteria for a diagnosis of PTSD (under either DSM-IV or DSM-V criteria), and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service claimed stressors.   

The examiner should be provided with a summary of any verified in-service stressors.  If the PTSD diagnosis is appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

For the purposes of this paragraph, "fear of hostile military activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is as likely as not not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service, to include in-service stressors.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should also address the diagnosis of PTSD reported by the Veteran's private treatment provider in 2013.

3.  After completion of the above development, the Veteran's claim for service connection PTSD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




